Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-3 No. 333-204914) of OncoMed Pharmaceuticals, Inc. and in the related Prospectus and in the Registration Statements (Form S-8 Nos. 333-190932, 333-194867 and 333-201707) pertaining to the 2013 Equity Incentive Award Plan, the 2013 Employee Stock Purchase Plan, and the 2004 Stock Incentive Plan of OncoMed Pharmaceuticals, Inc. of our report dated March 10, 2016, with respect to the financial statements of OncoMed Pharmaceuticals, Inc., included in this Annual Report (Form 10-K) for the year ended December 31, 2015. /s/ Ernst & Young LLP Redwood City, California
